Citation Nr: 0819008	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for residuals of a left 
thumb injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
December 1985 to September 1994, and 4 years and 10 months of 
prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) of 
Boston, Massachusetts.

In October 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing (Travel Board hearing) held 
at the RO.  A transcript of the hearing is associated with 
the claims file.

The Board remanded this matter as well as an issue regarding 
entitlement to service connection for brain injury residuals 
for further development in February 2007.  While the matter 
was on remand status, the RO granted service-connection for 
residuals of traumatic brain injury in September 2007, 
thereby removing this matter from appellate status.  The 
remaining issue is returned to the Board for further 
consideration.


FINDING OF FACT

The competent medical evidence reflects that there is no 
current disability of the left thumb as a result of an injury 
in service.


CONCLUSION OF LAW

Residuals of a left thumb injury were not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in April 2002.  A duty to assist letters addressing 
the service connection issue on appeal was issued in 
September 2002, prior to the December 2002 rating decision 
that denied this issue and also discussed the criteria for 
new and material as it pertained to this claim for the left 
thumb which had not been reopened at the time the letter was 
issued.  These letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  This 
letter also addressed
 the question of new and material evidence but did not give 
the full criteria.  Another duty to assist letter was issued 
in October 2006.  The duty to assist letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of August 2007 which 
included examination of the veteran and review of the claims 
file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was advised of this in the October 2006 letter.  

II. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service treatment records reflect that the veteran had normal 
upper extremities on his May 1980 entrance examination, with 
the accompanying report of medical history negative for any 
history suggestive of left thumb problems.  No left thumb 
problems are shown in records or examinations prior to June 
1992.  In June 1992 he was treated after he fell while 
welding from approximately 8 feet in height and caught his 
left arm while coming down.  His left hand injury included a 
laceration through the first web space and anterior bleeder 
was seen.  This fall also resulted in a comminuted fracture 
of the left ulna.  This was surgically repaired with fixation 
of a plate and screw device.  An August 1992 follow up for 
the ulnar fracture indicated his wounds were healed.  X-rays 
from September 1992 through December 1992 revealed 
progressive healing of the fracture fixated by plate and 
screw device, with position and alignment shown to appear 
normal and fracture site appeared partially healed by 
December 1992.  A July 1993 X-ray revealed an impression of 
status post removal of the plate and screws midshaft of the 
ulna with bowing of the ulna and radius towards the ulnar 
aspect of the arm.  None of the service medical records, 
examination reports or X-rays reports following the June 1992 
injury revealed any significant findings regarding the left 
thumb.  His May 1994 separation examination revealed scars of 
the right wrist 8 centimeters linear and 3 centimeters 
linear, and of the left forearm 18 centimeters linear, but 
with no findings regarding the left thumb and on 
musculoskeletal examination his upper extremities were 
normal.  The accompanying report of medical history revealed 
him to confirm having broken bones, with the doctor's notes 
significant for a left radius compound fracture with plates 
and pins inserted in 1993, but no specific history regarding 
the left thumb was reported by the veteran or the physician.  

VA examinations from December 1994 which included general 
medical and bones examination did not include any findings 
regarding the left thumb.  Likewise, VA medical records from 
the 1990's through 2006 and Social Security records, which 
also included VA records, as well as Social Security 
examinations, primarily addressed head injury residuals and 
contain no findings or history regarding the left thumb 
complaints, although the history of left arm fracture was 
noted in some of the records.  

The report of a December 1998 VA examination reflects 
assessment of old left forearm fracture along with an old 
laceration of the left thumb at its base that was incurred at 
the time of his forearm fracture.  There was a history of 
fracture injury in June 1992 described, and was noted to be 
right handed.  Physical examination noted a fine well healed 
1+ scar at the base of the left thumb on the palmar surface.  
Thumbs and fingers fully extended and the veteran was able to 
make a normal fist.  He was able to touch the tips of his 
forefingers with the tip of his thumb.  The rest of the 
examination addressed the left arm other than the thumb.  The 
diagnosis was limited to the residuals of the left fibula 
fracture, with no diagnosis regarding the left thumb given.  

Lay statements submitted in February 2002 by several family 
members reflect that they were aware that the veteran had an 
accident in which he broke his left forearm and nearly 
amputated his left thumb.  

An October 2002 VA bones examination discussed the history of 
the left ulnar injury and the examiner also noted the history 
of what sounds like a left thumb ulnar collateral ligament 
avulsion.  He underwent surgery on the area of the left volar 
thumb at the same time as the fracture repair.  His current 
complaints related to his thumb injury were stiffness in the 
left thumb and on physical examination he had decreased 
strength in the left thumb.  There was no evidence of 
infection and he could carry out usual activities of daily 
living without significant limitation.  Physical examination 
revealed a scar measuring 2 inches on the volar left thumb 
area.  He had a weaker grip on the left thumb than the right, 
with apparent inability to flex the left thumb at the 
interphalangeal (IP) joint.  The diagnosis was status post 
left ulnar fracture and apparent ligament repair of the left 
thumb with residual diminution in the left hand grip and some 
chronic pain in the area of the left arm fracture.  

VA examinations from February 2004 addressed other medical 
problems and did not mention any left thumb problems.

The report of a May 2005 VA bones examination again revealed 
the veteran to describe his history of a fall in 1992 when he 
fell about 14 feet from scaffolding and among the injuries 
sustained included a severe laceration of the base of his 
left thumb.  He underwent orthopedic surgery for a fractured 
left forearm and at the same time had repair of the 
laceration of the left thumb.  He was subsequently 
hospitalized for several weeks and then was well enough to 
return to full duty.  Regarding his left thumb he stated he 
had very few symptoms relative to his injuries to his arm.  
He stated that his thumb has not really bothered him.  He was 
right handed and was able to function adequately with the 
left arm.  He did have problems with heavy lifting but 
otherwise his symptoms were minimal.  Physical examination 
suggests that the right thumb, not the left was examined, and 
noted a scar measuring 4 inches at the base of the thumb, 
with normal flexion of the metacarpal (MC) joint at 60 
degrees and normal extension at 0 degrees.  There was no 
weakness of the thumb on active motion.  The diagnosis in 
pertinent part included fracture of the proximal third of the 
left ulna from a fall from scaffolding and at the same time 
of his original injury he had a laceration at the base of the 
thumb which was sutured at the same time as his orthopedic 
surgery.  The laceration wound at the base of the left thumb 
was completely healed with no residual.  X-rays and an 
addendum did not address any findings for the left thumb.  

The veteran testified at his October 2006 hearing that he 
fell off a scaffolding ladder in the service in June 1992 and 
when he woke up, his thumb was pointing towards his elbow.  
He said he put it back in its socket himself and wrapped it 
in his shirt to stop the bleeding.  He said it was dislocated 
from the center joint.  He now said he no longer has full 
range of motion in the left thumb and also described a 
decrease in grip strength.  

The report of an August 2007 VA examination of the left thumb 
included a review of the claims file and the examiner noted 
that the actual operative note regarding the left thumb 
laceration from June 1992 was not available in the service 
medical records, but other evidence in the service medical 
records was reviewed including records documenting treatment 
for a left grade I ulnar fracture, with records from June 
1992 and July 1992 documenting him to be doing well with his 
wounds healed.  The examiner also reviewed post-service 
records and VA examinations and recited the more significant 
findings.  This included the December 1998 VA examination 
noting the old laceration of the left thumb at its base with 
well healed 1 inch scar on the palmar surface, but with the 
veteran having full range of motion of the thumb and fingers 
and he was able to make a fist.  The 2002 VA examination was 
noted to include complaints of stiffness in the left thumb 
with decreased grip strength and a scar measuring 2 inches 
noted on the volar left thumb area.  The diagnosis was noted 
to include status post left ulnar fracture and apparent 
ligament repair of the left thumb with residual diminution in 
left hand grip.  The report from 2002 was noted to include an 
opinion that the service treatment records were negative for 
complaint or treatment of the claimed condition and the May 
1994 separation examination was noted to be negative for a 
residual disability on discharge.  A May 2005 VA examination 
was noted to report the history of his injury in a fall off 
from scaffolding in service in 1992 with injuries said to 
include the laceration of the left thumb at its base in 
addition to the left ulnar fracture.  The laceration was 
reportedly repaired.  The examiner noted that there was no 
mention of a left thumb condition bothering the veteran 
recently or getting worse from its chronic baseline 
status/condition as mentioned in notes with his VA primary 
care providers on recent encounters.  The veteran was noted 
to have said "this did not bother me so much then so I did 
not feel complaints of that, also I learned to live with this 
and stopped complaining about it.  Other examinations and 
records addressing other problems besides his left thumb were 
also recited in detail.  The examiner also inserted a copy of 
the May 2005 examination in its entirety in this VA 
examination report.  

Regarding the current complaints reported in this examination 
the veteran stated that since 1992 when he suffered a 
laceration of his left thumb at the base and also injured his 
left forearm with a fracture he underwent orthopedic surgery 
with hardware and also had repair of the lacerated wound of 
the base of his thumb.  He claimed that he continued to have 
left thumb loss of motion and function of his left thumb.  He 
denied any left thumb or hand or wrist pain or stiffness as 
such.  Apparently his symptoms have been ongoing and 
gradually worsened over the years after his surgery in June 
1992.  He has never been on any medications or treatment for 
this condition.  He admitted that his left hand/thumb 
symptoms overall never interfered with any previous 
occupation.  

His pertinent medical history included the veteran reporting 
that while aboard ship in 1992 he fell off scaffolding and 
suffered a laceration of the left thumb in addition to the 
left forearm injury, which was a fracture of the left ulna.  
He apparently had surgical repair of the fracture with 
insertion of hardware and also had repair of the lacerated 
wound of the base of his thumb.  He stated that he 
subsequently was returned to the Naval hospital where he was 
hospitalized for several weeks.  On review of the service 
medical records he was finally well enough to return to full 
and active duty.  He was noted to be right handed.  There was 
neither a history of an overall decrease in hand strength or 
hand dexterity.  Regarding other hand symptoms he claimed he 
continued to have left thumb loss of motion and function.  He 
denied having any left thumb or hand or wrist pain or 
stiffness.  Apparently his symptoms have been ongoing and 
gradually worsened over the years after he had surgery in 
1992.  His symptoms included limited motion of the thumb, 
although this was reported in the examination report as the 
right thumb.  

On physical examination, there was no amputation, ankylosis 
or deformity of any digits.  There was also no gap between 
the thumb pad and tips of fingers on attempted opposition of 
the thumb to the fingers, nor was there a gap between any 
finger and the proximal transverse crease of hand on maximal 
flexion of the finger.  There was no decreased strength for 
pushing, pulling or twisting and no decreased dexterity for 
twisting, probing, writing, touching and expression.  On 
strength testing with dynamometer his left gross composite 
grasp was 135 pounds/pressure as compared to the right 
(major) hand of 170 pounds/pressure.  Bilaterally the right 
as well as left hand thumbs and other fingers had normal 
wrist and function.  Testing of opposition of the thumb to 
all the digits was within normal limits bilaterally.  There 
was no gap between the hand four lateral fingers and the 
proximal transverse crease pad of the hand bilaterally.  

Ranges of motion regarding the left thumb are as follows.  
The metacarpophalangeal joint had flexion from 0 to 50-55 
degrees with extension to 0 degrees.  The interphalangeal 
joint had flexion from 0 to 85-90 with extension from 0 to 5 
degrees.  Palmar abduction was 0 to 70 degrees and palmar 
adduction was 0 degrees.  Passive and active motions were all 
identical, except for extension of the interphalangeal joint 
which had 5 degrees active extension and 20 degrees passive 
extension.  There was no pain on active or passive motion, on 
repetitive use on any of these motions.  There was also no 
additional loss of motion on repetitive use on any of these 
motions.  The same ranges of motion and findings were 
recorded for the right thumb.  

Inspection of the thumb was negative for any carpal 
metacarpal (CMC) joint swelling, subluxation or enlargement 
of the metacarpal phalangeal (MP) or IP joints.  Compression 
of the CMC joint line in the anterior-posterior (AP) 
direction revealed no elicitable tenderness.  He had no 
symptoms of carpal tunnel syndrome still the tests were done, 
with Hoffman-Tinel test and Phalen's maneuver were negative.  
Palpation of the flexor tendons over the MP joint was 
negative for any tenderness or swelling in this area.  
Palpation of the radial styloid did not reveal any tenderness 
and no pain was aggravated by resisting thumb extension.  He 
also had a negative Finklestein test rotating the wrist in 
the ulnar direction while his fingers were folded over the 
thumb.  Varus stress testing which determines the irritation 
and integrity of the ulnar collateral ligament, strain or 
partial tear of the ulnar collateral ligament of the MP 
ligament (gamekeeper's thumb) was negative.  Palpation of the 
lateral joint lines to assess for tenderness along the MP and 
IP joints or bony enlargement was negative too.  The ranges 
of motion of all the finger joints and wrist joints were also 
recorded, but as these were not part of the appeal, there is 
no need to discuss such findings.  

Examination of the scar for the left thumb revealed a 
surgical scar at the base of the left thumb palmar surface of 
0.25 centimeters maximum width and 5 centimeters maximum 
length.  There was no tenderness on palpation, no adherence 
to underlying tissue, no limitation of motion, no underlying 
soft tissue damage or loss, no skin ulceration or breakdown 
over the scar, no elevation or depression of the scar and no 
induration or inflexibility.  The scar was the same color as 
the skin with normal texture.  The diagnosis was a single 
well healed scar at the base of his left thumb palmar 
surface, uncomplicated with no residual deficit with the scar 
and no sequelae.  

X-rays of the thumb were to have been taken but the veteran 
never returned for X-rays.  

The diagnosis regarding the left thumb was remote history of 
service related left thumb injury, with no residuals.  There 
was no abnormal musculoskeletal pathology of the left thumb 
or left hand or left wrist found.  He had stable joints and 
bones of the left hand on examination, and a normal 
examination with no abnormal musculoskeletal pathology found.  

The examiner further commented that the veteran had 
subjective complaints of current restricted range of motion 
of the left thumb and loss of left thumb function secondary 
to a history of remote injury in service, a superficial 
laceration at the base of the left thumb which was sutured at 
the Newport hospital.  The superficial laceration at the base 
of his left thumb was completely healed without any known 
residuals/sequelae/complications related to the left thumb 
injury or laceration as detailed above, to include the 
findings from the May 2005 VA examination as well as this 
current examination.  The examiner noted that no abnormal 
musculoskeletal pathology of the left thumb or left hand or 
left wrist was found.  On evaluation today he had a normal 
range of motion and completely preserved function of the left 
thumb and left hand as a whole.  He had stable joints and 
bones of the left hand on examination with normal examination 
and no abnormal musculoskeletal pathology.  Repeatedly the 
examiner pointed out in the diagnosis and the comments 
following the diagnosis that the veteran never returned for 
radiological studies/X-ray.  

Again it was noted on discussion of his employment history 
that the veteran admitted that his left hand/thumb symptoms 
overall never interfered with any previous occupation 
overall.  

Regarding the questions as to whether the veteran has a 
current chronic disorder of the left thumb, or whether it was 
as likely as not that any disorder(s) of the left thumb were 
caused, or if preexisting service, were aggravated by an 
incident in service, the examiner answered no to both 
questions.  The rationale was that the veteran has a remote 
history of a service-related left thumb injury as per the 
service treatment records he had a superficial laceration of 
the base of his left thumb which was sutured at Newport 
Hospital.  The superficial laceration is now completely 
healed without any known residuals, sequela or complications 
related to this injury or laceration.  There was no abnormal 
musculoskeletal pathology of the left thumb or left 
hand/wrist found.  On examination he had normal range of 
motion and completely preserved function of the left thumb 
and hand as a whole.  He had stable joints and bones of the 
left hand and no abnormal musculoskeletal pathology found.  
He was said to have subjective complaints of restricted range 
of motion or loss of function of the left thumb, but his 
complaints were not substantiated by the physical findings.  
He was again noted to have never returned for radiologic 
studies/X-rays.   

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of a left thumb injury.  The 
evidence fails to show that an actual disabling condition of 
the left thumb exists in this matter.  The findings and 
opinions from the examiner who conducted the August 2007 VA 
examination of the left thumb and reviewed the claims file 
revealed that there is no residual disability of the left 
thumb resulting from the laceration shown in service.  As 
reported above, the examiner concluded that no abnormality of 
the bones or joints of the thumb were present, and there was 
no 
objective evidence of any functional defect.  The examiner 
found that there was no objective basis for the veteran's 
subjective complaints of loss of motion, as his complaints 
were unsubstantiated by physical findings.  The examiner also 
pointed out that the veteran failed to appear for X-rays that 
could have proven probative to his claim.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

There is also no residual disability shown on the VA scars 
examination which revealed a completely healed scar at the 
base of his left thumb palmar surface, uncomplicated with no 
residual deficit with the scar and no sequelae such as 
tenderness or restriction of motion.  This scar was noted to 
be the same color and texture as the rest of his skin and 
without any disfiguring features such as soft tissue damage 
or loss, no skin ulceration or breakdown, no elevation or 
depression of the scar and no induration or inflexibility.  
Thus there is no residual disability manifested in the scar, 
to include its appearance which is apparently the same as the 
rest of his skin.  

There is also no evidence of arthritis of the left thumb 
being manifested within the presumptive period and in fact no 
evidence of arthritis at all, thereby precluding service-
connection on a presumptive basis.  

Service connection presupposes a diagnosis of a current 
disease or disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In this case there is no actual disability 
of the left thumb currently shown.  

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claim for service connection a 
left thumb disorder, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.





ORDER

Service connection for residuals of a left thumb injury is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


